fN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
TOMMY O’BRYANT PLAINTIFF
VERSUS CAUSE NO. l:lS-cv-()OOOS-HSO-JCG

WALGREEN, CO., CBRE GROUP, INC.,
AND JOHN OR JANE DOES l-lO DEFENDANTS

REBUTTAL BRIEF IN SUPPORT OF DEFENDANT
CBRE GROUP. INC.’S MOTION FOR SUMMARY JUDGMENT

Comes Now defendant CBRE Group, lnc., and files this its Rebuttal Brief in Support of its

l\/Iotion for Summary Judgment and would show unto the Court the following, to-wit:
I. INTRODUCTION

Plaintiff s Response to the pending Motion for Summary Judgment obfuscates the issues and
ignores the only competent proof in the record. Plaintiff has made no effort to rebut the affidavits
of either Gary Ballenger of CBRE Group, Inc., (Exhibit “A”) or Richard Schmidt of Walgreen
Co.,(Exhibit “B”) which clearly show that CBRE exercised no control over the sidewalk area of the
subject Walgreen’s location. Further, Plaintiff asks the Court to engage in legal analysis based on
cases that have no bearing on the instant suit.

II. PLAINTIFF’S REPLY FAILS TO CREATE A QUESTION OF FACT AS TO THE
AFFIDAVITS OF CBRE AND WALGREENS

Plaintiff seeks to convince this Court that a factual dispute exists as to whether or not CBRE
exercised control over the sidewalk where the subject accident occurred. Yet despite CBRE
providing sworn testimony from both its own personnel and Walgreens personnel with personal
knowledge of the relationship between the parties, Plaintiff has not refuted this uncontradicted

evidence. CBRE has presented the Court with proof in the form of affidavit testimony from both

CBRE (Exhibit “A”) and Walgreen’s (Exhibit “B”) Which unequivocally states that CBRE had no
control over the sidewalk area and that its duties in the area were only to perform minor repairs
While the plaintiff states in his brief that he “vigorously disputes this statement” (Doc. l 14. p.4) the
reality is that there is no disputed material fact in this regard. Plaintiff has for whatever reason
chosen not to depose either of the witnesses as to the substance of the affidavits The sidewalk was
not owned by CBRE. CBRE was not a party to a lease of the premises where the Walgreens location
operates CBRE did not operate the retail location. CBRE did not maintain a permanent presence at
the location. CBRE did not have the authority to unilaterally make any modification to the premises
Nothing in the record disputes any of the foregoing statements and without such evidence Plaintiff’ s
claims against CBRE fail as a matter of law.

The theory of Plaintiff’s case is that the failure to place concrete bollards along the subject
sidewalk created a dangerous condition. Plaintiff continues to ignore the obvious problem with his
theory as it pertains to CBRE, which is that CBRE had no responsibility nor authority to place
concrete bollards at the subject location. There is no dispute that CBRE did not have the authority
to unilaterally place concrete bollards in the parking area of the subject Walgreens, CBRE could only
act when requested to do so by Walgreens.(See Exhibits “A” “B” “E” “F” and “G”) CBRE had no
right to even undertake repairs to the premises without approval from Walgreens. ln short, even had
CBRE wanted to place bollards on the sidewalk it was not able to do so unless Walgreens approved
CBRE taking such an action. A party that is unable to effectuate an action on a premises without the
permission of another party cannot reasonably be considered to have control over the premises In
fact, that is precisely the situation in the instant case, and Walgreens, the party that had undisputed
control over the sidewalk has stated as much in its affidavit (Exhibit “B“).

_2_

Interestingly, in Plaintiff’s response he disputes CBRE’s statements regarding the Second
Amendment to the FMOSA (Exhibit “F”). However, there can be no dispute that the actual language
of Exhibit “F” makes clear that portions of the scope of services provided by CBRE were being
transferred back to Walgreens The only evidence in the record documenting this transfer of services
is the affidavit by Gary Ballenger wherein he states that after the execution of the Second
Amendment to the FMOSA CBRE no longer had contractual responsibilities on the exterior of
Walgreen’s locations (Exhibit “A”) Plaintiff has provided no evidence whatsoever disputing this
sworn statement In fact, the affidavit of Walgreen’s while not directly addressing the Second
Amendment to the FMOSA clearly states that CBRE had no responsibilities for the design or
construction of the parking lot including the installation of concrete bollards or other safety devices
(Exhibit “B”). lmportantly, representatives with personal knowledge, of the two parties involved
in the subject contract have each stated under oath that CBRE did not have the responsibilities that
Plaintiff contends CBRE had. This is the only proof in the record regarding the Second Amendment
and Plaintiff has not offered any competent proof to dispute the understanding of Walgreens and
CBRE as to what the contract between them required.

There is no factual dispute as to CBRE’s lack of control over the sidewalk and parking lot
areas and Plaintiff has failed to create a question of fact indicating otherwise A party seeking
summary judgement must establish the absence of a genuine issue of material fact by providing the
court with the basis of its motion and identifying the portions of the record in the case in support of
its contention Celotex Corp. v. Catretl‘, 477 U.S. 317, 323; 106 S. Ct. 2548; 91 L. Ed. 2d 265 (1986).
CBRE has presented uncontradicted evidence both by affidavits and contractual documents in this

regard and the Plaintiff has failed to rebut this evidence with any proof whatsoever.

_3_

III. PLAINTIFF’S LEGAL ANALYSIS IGNORES STANDARDS APPLICABLE TO
PREMISES LIABILITY CASES UNDER APPLICABLE MISSISSIPPI LAW

Plaintiff’s reply brief engages in lengthy legal analysis and attempts to place duties upon
CBRE which the law does not support. As discussed at length above, there is no factual dispute
regarding CBRE’s lack of control of the sidewalk area of the subject Walgreens. Accordingly,
despite Plaintiff s complex assertions there was simply no legal duty owed by CBRE to the Plaintiff.

Illustrative of Plaintiff’ s strained analysis is his reliance on Wilson v. Allday, 487 So. 2d 793
(Miss. 1986). Wz'lson involved a question regarding the premises liability duties of a lessor and to
some extent the retail tenant of the property. lt is important to remember that in the instant matter
CBRE is not (and never was) the lessor of the property and it is undisputed that it never exercised
possession or control over the subject property. Attempting to characterize the duties of CBRE with
those of a lessor is an exponential leap. However, a key legal standard from the case is applicable
when looking at this matter from Plaintiff’ s position. Wilson states “[h]owever, the lessor must have
actual or constructive knowledge of the defect and a sufficient opportunity to repair the same.”
Wilson v. Allday, 487 So. 2d 793, 796 (Miss. 1986) (emphasis added). Even if CBRE stood in the
shoes of a lessor as urged by Plaintiff CBRE would still have to have opportunity or authority to
repair a dangerous condition on the property. There is no dispute that CBRE was limited to taking
action only when approved by Walgreens. Accordingly, CBRE would never have had the
opportunity to engage in any repairs associated with the subject premises

Jones v. James Reeves Constr. 701 So.2d 774 (l\/Iiss. 1997) relied upon by Plaintiff again fails
to support the Plaintiff when applied to the facts of this case. While Jones, does stand for the
proposition that a party can contract for the duty to supervise a construction proj ect, including for

_4_

the safety of the project, Jones is inapplicable to the issues in this case. Nothing in the subject
FMOSA between Walgreens and CBRE required CBRE to “supervise” the sidewalks, in fact
CBRE’s duties were limited to minor repairs of the sidewalk and parking areas (Exhibits “A”,
“B”,“E”, and“F”). Accordingly, Jones does not impart any duty upon CBRE as it pertains to the
Plaintiff.

lmportantly, Plaintiff fails to cite to any specific language in the FMOSA which supports his
position that CBRE had control over the sidewalk’s maintenance, or an independent duty to see that
the sidewalk Was reasonably safe for individuals like the plaintiff

IV. CONCLUSION

In short, Plaintiffs entire argument is based on the fallacious argument that CBRE had
contractual control over the sidewalk where the accident occurred. The FMOSA granted no such
control to CBRE. Furthermore, based on the undisputed evidence before this Court, including the
affidavits of CBRE and Walgreens, CBRE exercised no control over the sidewalks that would have
given CBRE the opportunity and/or authority to have done something to prevent Plaintiff’ s inj ury.
Accordingly, Plaintiff s claims against CBRE fail. CBRE is entitled to Summary Judgment and
dismissal of the claims against it with prejudice.

WHEREFORE ABOVE PREMISES CONSIDERED, defendant CBRE Group, Inc.,
respectfully requests this Court grant its Motion for Summary Judgment and dismiss the claims
against it with prejudice. CBRE further requests any other relief to which it is entitled in the
premises

RESPECTFULLY SUBMITTED, this the _2_3rd day of October, 2018.

CBRE GROUP, INC., DEFENDANT

BY: S\ Edward C. Tavlor
OF COUNSEL

_5_

CERTIFICATE OF SERVICE

l, the undersigned counsel, of counsel for Defendant, CBRE Group, Inc., do hereby certify

that on this day, I served a true and correct copy of the above and foregoing Rebuttal Bri’ef in Support

of Defendant CBRE Group, lnc. ’s Motionfor Summary Judgment to the following:

Douglas L. Tynes, Jr., Esq.
Courtney Wilson, Esq.
Tynes Law Firm, P.A.

P.O. Drawer 966
Pascagoula, MS 39568-0966
monte@tyneslawfl`rm. com
courtney@lyneslaw lrm. com

Patrick R. Buchanan, Esq.
Brown Buchanan, PA

P.O. Box 1377

Biloxi, l\/IS 39533-1377

mail b@brownbuchcman. com

THIS, the 23rd day of October, 2018.

EDWARD C. TAYLOR ~ l\/IS BAR #9043

etaylor@danielcoker.com

S\ Edwam’ C. Tavlor
OF CGUNSEL

CHRISTOPHER H. MURRAY - l\/IS BAR #102779

cmurray@danielcoker.com

DANIEL COKER HORTON AND BELL, P.A.

1712 15TH STREET, SUITE 400
POST OFFICE BOX 416
GULFPORT, l\/IS 39502-0416
TELEPHONE: (228) 864-8117
FACSIl\/IILE: (228) 864-6331

4217~134412

